Exhibit 10.8

Execution Version

 

[Carbo Cermics, Inc. Letterhead]

 

March 2, 2017

Robert S. Rubin

218 Columbia Heights

Brooklyn, New York 11201




Re:  Carbo Ceramics, Inc. Promissory Note Amendment

Ladies and Gentlemen:

Reference is hereby made to that certain Promissory Note dated as of May 18,
2016 (the “Promissory Note”) in a principal amount of $5,000,000.00, issued by
Carbo Ceramics, Inc. ( “Payor”) to Robert S. Rubin (“Payee”).  Payor and Payee
wish to amend certain terms and provisions of the Promissory Note, as more
particularly set forth herein.  Capitalized terms used herein without definition
shall have the meanings set forth in the Promissory Note.

 

1.

Amendments.

 

(a)

The legend in the Promissory Note is hereby amended and restated in its entirety
as follows:

“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Amended and Restated
Subordination and Intercreditor Agreement dated as of March 2, 2017, by and
among WILLIAM C. mORRIS and rOBERT S. rUBIN, each as subordinated creditors, and
WILKS BROTHERS, LLC (as Administrative Agent, as defined therein) (as the same
may be amended or otherwise modified from time to time pursuant to the terms
thereof, the “Subordination and Intercreditor Agreement”) to the indebtedness
(including interest) owed by the Credit Parties (as defined in the Senior Credit
Facilities, as defined below) pursuant to the Senior Credit Facilities; and each
holder of this instrument, by its acceptance hereof, irrevocably agrees to be
bound by the provisions of the Subordination and Intercreditor Agreement.”

 

(b)

Section 2.b. of the Promissory Note is hereby amended and restated in its
entirety as follows:

“b.Payments of interest on this Note shall be due and payable semi-annually in
arrears on (i) each October 1 and April 1 (each an “Interest Payment Date”),
commencing on  October 1, 2016, until the Maturity Date and on the Maturity Date
or (ii) any prepayment date, if earlier, whereupon all accrued and unpaid
interest with respect to the prepaid portion of the Principal Amount shall be
due.  Notwithstanding the foregoing, Payor shall pay interest in kind (“PIK
Interest”)

 

--------------------------------------------------------------------------------

 

on (x) the following Interest Payment Dates: April 1, 2017 and October 1, 2017
and (y) any other Interest Payment Date (other than the Maturity Date) to the
extent interest payable under the Senior Credit Facilities was not paid in cash
for two consecutive interest periods under the Senior Credit Facilities prior to
the relevant Interest Payment Date hereunder.  PIK Interest shall be calculated
at a rate equal to eight percent (8.0%) per annum and shall be paid-in-kind by
being capitalized and added to the Principal Amount, effective as of such
Interest Payment Date, and shall thereafter accrue interest until repaid at the
same rate as the Principal Amount.”    

 

(c)

Section 8.u. of the Promissory Note is hereby amended and restated in its
entirety as follows:

“u.“Senior Credit Facilities” means that certain Amended and Restated Credit
Agreement, dated as of March 2, 2017, among Payor, Wilks Brothers, LLC, as
Administrative Agent and the other parties thereto (as amended, restated,
supplemented or otherwise modified from time to time after the date hereof in
accordance with the terms thereof and of the Subordination and Intercreditor
Agreement).”

2.

Representations and Warranties.  Payor represents and warrants to Payee that as
of the date of this amendment, the representations and warranties contained in
Section 5 of the Promissory Note are true and correct in all material
respects.  

3.

Counterparts.  This amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall be deemed to be one
and the same amendment.  A signed copy of this amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this amendment.  

4.

No Other Amendments.  Except as amended herein, the terms and conditions of the
Promissory Note shall remain in full force in effect as originally set forth
therein.

5.

Governing Law.  The provisions hereof shall be governed by and construed in
accordance with the laws of the State of New York.      

 

[Signature pages follow]






 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

 

 

CARBO CERAMICS INC., as Payor

 

 

By:

 

/s/ Ernesto Bautista III

 

 

 

 

Ernesto Bautista III

 

Chief Financial Officer

 

 




 

--------------------------------------------------------------------------------

 

Acknowledged as of

the date first written above:

 

 

/s/ Robert S. Rubin

   Robert S. Rubin, as Payee

 

 